                     IN THE UNITED STATES DISTRICT COURT
                                                                                                   v
                      FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

STEPHEN BUSH,

               Petitioner,
                                                             CASE NO. 2;18-CV-01107
                                                             JUDGE      GEORGE        C.   SMITH
       V.                                                    Magistrate Judge Jolson

WARDEN, BELMONT
CORRECTIONAL INSTITUTION,

               Respondent

                                    OPINION AND ORDER


       On April 2,2019, Judgment was entered dismissing the Petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (ECF No. 9). The Court issued an Opinion and Order

decliningto issue a certificate of appealability, and certifyingthat the appeal would not be in

good faith and that an application to proceed informa pauperis on appeal should be denied.

(ECF No. 8).

       Therefore, Petitioner's Motion for Leaveto Appeal informa pauperis (ECF No. 11) and

Motion for Certificate of Appealability (ECF No. 12) are DENIED.

       IT IS SO ORDERED.


                                                     /s/Georse C Smith
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
